DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 9-13 are pending and being examined.

Response to Amendment
The previous rejections are maintained.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as obvious over US 2011/0230602 A1 to Nagai et al. (hereinafter Nagai), in further view of Wacharawichanant et al., “Effect of particle sizes of zinc oxide on mechanical, thermal and morphological properties of polyoxymethylene/zinc oxide nanocomposites,” Polymer Testing, vol. 27, pp. 971-976 (2008), as cited by the Applicant in IDS dated 09/17/2019 (hereinafter Wach), as evidenced by Sigma-Aldrich, “Zinc oxide, nanopower, < 100 nm particle size,” at https://www.sigmaaldrich.com/catalog/product/aldrich/544906?lang=en&region=US#, (2020), (hereinafter Sigma), and further in view of US 6,214,940 B1 to Imashiro et al. (hereinafter Imashiro).

Regarding claims 9, 10, 12 and 13, Nagai teaches a polyacetal resin composition containing 100 parts of a polyacetal resin, 0.01-5 parts of a colorant selected from an inorganic pigment, 0.01-3 parts of a polyamide, 0.01-1 part of a dihydrazide compound and 0.01-5 part of a hindered amine (See abstract and para 71, 74, 77, and 127). Nagai also teaches the polyacetal resin composes of mainly oxymethylene unit with the other oxyalkylene unit being used in an amount of 0.1-20 wt% of the polyacetal resin (para 71-72), which meets the polyacetal of claims 9 and 10. The above polyamide and hindered amine also meets and overlaps with the claimed ranges cited in claims 12 and 13. Nagai also teaches the composition is molded into materials such as tubes vessels, and automobile parts (para 147) and can be used in the field of molded articles for automobile interior parts, building materials or mechanical parts with excellent chemical/fatigue resistance, thermal stability, mold pollution suppression, and mechanical strength, (para 2 and 68), and the above molded “tube” or “automobile part” meets the molding and part for diesel fuel cited in claim 9. Nagai further teaches that the composition can further include other known additives or fillers in amounts of 0-50 parts relative to 100 parts of the polyacetal resin, (para 136-138). 
Nagai does not explicitly teach the claimed total surface area and/or specific surface area of the zinc oxide. 
However, Wach teaches the effects of particle size of zinc oxide on mechanical, thermal and morphological properties of polyoxymethylene (i.e. polyacetal) for composites, (See abstract), which is in the same field of use as polyacetal composites as cited above in Nagai. Wach further teaches the used zinc oxide is a white powder with an average particle size of 71 nm, (ZnO71), (page 972, 2.1 Materials), which has a surface area range of 10-25 m2/g as evidenced by Sigma which teaches that ZnO having a particle size of <100nm will have a surface area range of 10-25 m2/g. (See Sigma, page 1), used in an amount of 0.5-8 wt% of the polyoxymethylene, (See Figures, page 973). Wach further teaches the ZnO71 increases/improves Young modulus, stress at break, impact strength, and degradation temperature in the polyoxymethylene composite (page 973-975).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the amount of ZnO71 zinc oxide of Wach for the additive/filler in Nagai because Wach teaches the same field of use as polyacetal composites as cited above in Nagai and Wach further teaches the ZnO71 increases/improves Young modulus, stress at break, impact strength, and degradation temperature in the polyoxymethylene composite (page 973-975).
In regard to the claimed total surface area, using the above teachings, 0.1-8 wt% of ZnO, correlates to ~0.1-8.75 parts of zinc oxide per 100 parts of acetal, and the zinc oxide with a specific surface area of 10-25 m2/g, equates to a total surface area of ZnO range (mass x surface area) of 0.1-219 m2/g, which then correlates to a specific surface area of the composition per 100 parts of polyacetal  (i.e. SSA = (total surface area/mass)), of 0.1-219/100 or 0.001-2.19 m2/100 g of polyacetal, which overlaps and meets the claimed amount.
Nagai also teaches the composition can be used in the field of molded articles for automobile interior parts, building materials or mechanical parts with excellent chemical/fatigue resistance, thermal stability, mold pollution suppression, and mechanical strength, (para 2 and 68). Nagai further teaches that the composition can further include other known additives or fillers in amounts such as flame retardant (i.e. thermal), of 0-50 parts relative to 100 parts of the polyacetal resin, (para 136-138).
Nagai does not explicitly teach the carbodiimide compound or the oxazoline compound.
However, Imashiro teaches a polyacetal resin composition comprising polyacetal resin and a polycarbodiimide compound (See abstract), used in the field of polyacetal resins for construction having good water and heat resistance (col 1, ln 5-52), which is in the same field of polyacetal molded articles with excellent chemical/fatigue resistance as cited above in Nagai. Imashiro further teaches the composition includes 0.01-30 parts of the carbodiimide compound per 100 parts of the polyacetal resin (col 5, ln 23-27), which overlaps and meets the claimed range cited in claim 9. Imashiro also teaches the polyacetal resin composition has better water resistance at high temperatures with the carbodiimide compound than when compared to a composition without it. (col 8, ln 1-47).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the polycarbodiimide compound of Imashiro as an additional additive in Nagai because Imashiro teaches the same field of polyacetal molded articles with excellent chemical/fatigue resistance, as cited above in Nagai, and Imashiro also teaches the polyacetal resin composition has better water resistance at high temperatures with the carbodiimide compound than when compared a composition without it. (col 8, ln 1-47).

Regarding claim 11, as cited above and incorporated herein, the combination of Nagai, Wach and Imashiro, teaches claim 9. 
Wach also teaches the zinc oxide which is substantially identical to the claimed zinc oxide. Thus, one skilled in the art would have reasonable expectation for the zinc oxide to have the claimed pH because it is substantially identical to the claimed zinc oxide compound. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art of Nagai, Wacharawichanant and Imashiro are silent regarding “improving fuel resistance,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
On page 5, the Applicant further argues that Nagai does not teach the “part to be in contact with a diesel fuel.” In response to applicant's argument that Nagai does not teach the part is contact with a diesel fuel, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the only structural requirement is for the part to be obtained by molding. As cited above, Nagai teaches the molding and thus, teaches the part.
Furthermore, Nagai does teach the molding can be used for automobile parts and shape as a sheet, plate or a tube (para 147). This meets the claimed “part” since a molded tube for an automobile part would clearly be capable of being used to transfer diesel fuel in an automobile.
On page 6, the Applicant argues unexpected results of superior weight loss after immersed in diesel fuel as shown by Table 1 and their Examples. Specifically, the weight loss is better when containing compound (E) in Examples 9 and 10 compared to without compound (E) as shown in Example 4. This is not persuasive because, although the comparison does show better weight loss, the claims do not commensurate in scope to the data in Table 1. See MPEP 716.02 (a-e).  
In this case, Applicant’s data in their Table 1 are only for certain one range of amounts such as 100 parts of polyacetal resin, 1.83 parts of zinc oxide having a BET of 3 m2/g and a total surface area of 5.5, with 0.2 parts of compound (E). In contrast, the Applicant’s claim are to a much broader range of amounts. Thus, it is unclear how to determine what amounts would give the same unexpected good properties. Therefore, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  
On page 6-7, the Applicant argues the new claims are allowable for the same reasons stated above which are found unpersuasive as addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/Examiner, Art Unit 1766